Exhibit 10.4

 

COGENT COMMUNICATIONS GROUP, INC.

 

Participating Convertible Preferred Stock Purchase Agreement

 

Dated as of June 26, 2003

 

--------------------------------------------------------------------------------


 

Table of Contents

 

1.

Sale of the Shares

 

 

 

A.

Sale of Shares.

 

B.

Closing

 

C.

Delivery.

 

D.

Charter Amendment; Certificate of Designation; Terms of Investor Preferred Stock

 

 

 

2.

Conditions to Obligations at the Closing.

 

 

 

A.

Conditions to Investors’ Obligations at the Closing

 

B.

Conditions to the Company’s Obligations at the Closing

 

 

 

3.

Representations and Warranties of the Company

 

 

 

A.

Organization.

 

B.

Due Authorization.

 

C.

No Conflicts.

 

D.

Capitalization; Status of Capital Stock.

 

E.

Legal Proceedings.

 

F.

No Violations.

 

G.

Governmental Permits, Etc.

 

H.

No Brokers.

 

I.

Financial Statements.

 

J.

Additional Information.

 

K.

No General Solicitation.

 

L.

No Integrated Offering.

 

M.

Internal Accounting Controls.

 

 

 

4.

Representations and Warranties by the Investors

 

 

 

A.

Due Organization and Authorization.

 

B.

Investment Representations.

 

C.

Restriction on Sale of the Shares.

 

D.

Legend.

 

E.

No Brokers.

 

 

5.

Covenants

 

 

 

A.

Escrow

 

B.

Stockholder Consent and Information Statement.

 

C.

Rights Offering.

 

D.

Additional Covenant.

 

E.

Reservation of Shares

 

F.

Financial Information.

 

G.

Covenants Upon the Company No Longer Being a Reporting Company

 

 

 

6.

Certain Defined Terms.

 

 

7.

Accounting Terms.

 

--------------------------------------------------------------------------------


 

8.

Attribution of Knowledge.

 

 

9.

Miscellaneous.

 

 

 

A.

No Waiver; Cumulative Remedies

 

B.

Amendments, Waivers, Consents and Joinder

 

C.

Notices

 

D.

Costs, Expenses and Taxes

 

E.

Binding Effect; Assignment

 

F.

Survival of Representations and Warranties

 

G.

Prior Agreements

 

H.

Governing Law

 

I.

Headings

 

J.

Counterparts

 

K.

Further Assurances

 

L.

Severability

 

M.

Exculpation Among Investors

 

N.

Attorneys’ Fees

 

O.

California Securities Law

 

P.

Termination.

 

EXHIBITS

A

Schedule of Investors

B

Form of Second Amended and Restated Stockholders Agreement

C

Form of Third Amended and Restated Registration Rights Agreement

D

Form of Fourth Amended and Restated Certificate of Incorporation

E

Form of Certificates of Designation

F

Exchange Agreement

G

Escrow Agreement

H

Joinder Agreement

 

--------------------------------------------------------------------------------


 

PARTICIPATING CONVERTIBLE

PREFERRED STOCK PURCHASE AGREEMENT

 

THIS PARTICIPATING CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT (this
“Agreement”) is made and entered into as of this 26th day of June, 2003, by and
between COGENT COMMUNICATIONS GROUP, INC. (the “Company”) and each of those
Persons, severally and not jointly, (a) whose names are set forth on the
Schedule of Investors attached hereto as Exhibit A (the “Existing Investors”),
and (b) such other Persons who participate in the Rights Offering (as defined
below) and execute the Joinder Agreement (as defined below) (the “Rights
Offering Investors”).  Such Persons identified in clauses (a) and (b) above are
hereinafter collectively referred to as “Investors” and each individually as an
“Investor.”

 

RECITALS

 

WHEREAS, the Company has authorized the sale and issuance of an aggregate number
of shares of its Participating Convertible Preferred Stock, par value $.001 per
share (the “Investor Preferred Stock”) equal to the aggregate number of shares
set forth on Exhibit A plus such additional shares as may be issued pursuant to
the Rights Offering;

 

WHEREAS, in connection with the sale and issuance of the Shares (as defined
below), the Company has authorized the sale and issuance of eleven thousand
(11,000) shares (the “CSCC Shares”) of its Series F Participating Convertible
Preferred Stock (the “Series F Preferred Stock”), par value $.001 per share, to
Cisco Systems Capital Corporation, a Nevada corporation (“CSCC”), and the
adoption of the 2003 Incentive Award Plan of Cogent Communications Group, Inc.
(the “Cogent Employee Stock Plan”), for the benefit of its eligible employees,
consultants and directors which provides for the issuance of up to fifty-four
thousand and one (54,001) shares of its Series H Participating Convertible
Preferred Stock (the “Series H Preferred Stock”), par value $.001 per share, on
the terms and conditions set forth therein;

 

WHEREAS, the Investors wish to purchase shares of the Investor Preferred Stock
on the terms and conditions set forth herein;

 

WHEREAS, the Company wishes to issue and sell shares of the Investor Preferred
Stock to the Investors on the terms and conditions set forth herein and this
Agreement constitutes an agreement for the issuance of securities; and

 

WHEREAS, in connection with the sale and issuance of the Shares, the Company,
CSCC and the Investors will enter into the Company’s Second Amended and Restated
Stockholders Agreement in the form set forth as Exhibit B hereto (the
“Stockholders Agreement”), and the Company, the Investors and CSCC will enter
into the Company’s Third Amended and Restated Registration Rights Agreement in
the form set forth as Exhibit C hereto (the “Registration Rights Agreement”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.              Sale of the Shares.

 

A.           Sale of Shares. On the basis of the representations, warranties,
covenants and agreements contained herein and subject to the terms and
conditions of this Agreement, the

 

--------------------------------------------------------------------------------


 

Company at the Closing (as hereinafter defined) agrees to issue and sell to the
Investors, and the Investors, severally but not jointly, agree to purchase from
the Company, shares of the Investor Preferred Stock (the “Shares”) at a purchase
price of $1,000 per share (the “Purchase Price”) in the respective amounts and
in the respective series (and with the respective conversion ratios for each
such series) set forth on Exhibit A hereto or on the Joinder Agreement executed
by such Investor, as the case may be.

 

B.             Closing. The consummation of the purchase and sale of the Shares
shall take place at a closing (the “Closing”) to be held at the offices of
Latham & Watkins, 555 Eleventh Street, N.W., Suite 1000, Washington, D.C., on
the day that is two (2) business days after all of the conditions set forth in
Section 2 are satisfied or waived and conditions contained in Article IV of the
Exchange Agreement (as defined below) are satisfied or waived in writing, at
10:00 a.m., or at such location, on such other date and at such time as may be
mutually agreed upon by the Company and the Investors.

 

C.             Deposits Into Escrow.  Upon the execution of this Agreement, the
Company, the Existing Investors, Cisco, CSCC and Suntrust Bank, a Georgia
banking corporation (the “Escrow Agent”) shall enter into an escrow agreement in
the form attached hereto as Exhibit G (the “Escrow Agreement”).

 


(1)          IMMEDIATELY UPON EXECUTION OF THIS AGREEMENT, THE COMPANY SHALL
DELIVER TO ESCROW AGENT TO HOLD PURSUANT TO THE ESCROW AGREEMENT THE FOLLOWING:

 

A.           THE DOCUMENTS AND OTHER PROPERTY SET FORTH IN SECTION 1.5(A) OF THE
EXCHANGE AGREEMENT;

 

B.             ORIGINALS OF A CERTIFICATE OF THE SECRETARY OR OTHER APPROPRIATE
OFFICER OF THE COMPANY, DATED AS OF THE DATE HEREOF, CERTIFYING (A) COPIES OF
THE CERTIFICATE OR ARTICLES OF INCORPORATION AND BYLAWS OF COMPANY AND THE
RESOLUTIONS ADOPTED BY COMPANY AND OTHER ACTIONS TAKEN OR ADOPTED BY COMPANY (OR
ANY SHAREHOLDERS OF COMPANY) AUTHORIZING THE TRANSACTIONS CONTEMPLATED HEREBY,
AND (B) THE INCUMBENCY, AUTHORITY AND SIGNATURES OF EACH OFFICER OF BORROWER
AUTHORIZED TO EXECUTE AND DELIVER THIS AGREEMENT AND ACT WITH RESPECT THERETO;

 


(2)          IMMEDIATELY UPON EXECUTION OF THIS AGREEMENT, EACH OF THE EXISTING
INVESTORS SHALL DELIVER TO ESCROW AGENT TO HOLD PURSUANT TO THE ESCROW AGREEMENT
THE FOLLOWING:

 

A.           AN AMOUNT EQUAL TO THE PURCHASE PRICE SET FORTH OPPOSITE SUCH
EXISTING INVESTOR’S NAME ON EXHIBIT A HERETO (IN THE AGGREGATE, THE “ESCROWED
CASH”);

 

B.             ORIGINAL COUNTERPART SIGNATURES OF THE GENERAL RELEASE AND THE
OPTION AGREEMENT (AS THOSE TERMS ARE DEFINED IN THE EXCHANGE AGREEMENT), IN EACH
CASE DULY EXECUTED BY EACH OF THE EXISTING INVESTORS;

 

C.             ORIGINAL COUNTERPART SIGNATURES OF THE STOCKHOLDERS AGREEMENT
DULY EXECUTED BY EACH OF THE EXISTING INVESTORS; AND

 

D.            ORIGINAL COUNTERPART SIGNATURES OF THE REGISTRATION RIGHTS
AGREEMENT DULY EXECUTED BY EACH OF THE EXISTING INVESTORS.

 

2

--------------------------------------------------------------------------------


 

D.            Delivery.

 


(1)          PURSUANT TO, AND SUBJECT TO THE TERMS OF, THE ESCROW AGREEMENT, AT
THE CLOSING, THE ESCROW AGENT SHALL DELIVER (I) TO EACH EXISTING INVESTOR THAT
NUMBER OF SHARES SET FORTH BESIDE SUCH EXISTING INVESTOR’S NAME ON EXHIBIT A
HERETO AND SUCH DOCUMENTS AS SET FORTH IN SECTION I.B.1.C OF THE ESCROW
AGREEMENT (THE “INVESTOR RECEIVABLES”) AND (II) TO THE COMPANY THE ESCROWED CASH
(LESS (X) THE AMOUNT OF THE CASH PAYMENT (AS DEFINED IN THE EXCHANGE AGREEMENT)
WHICH IS EARMARKED FOR DELIVERY TO, AND SHALL BE DELIVERED DIRECTLY TO CSCC IN
RESPECT OF THE REDUCTION OF OUTSTANDING PRINCIPAL AMOUNT OF THE ORIGINAL NOTES,
(Y) THE FEE PAYMENT (AS DEFINED IN THE ESCROW AGREEMENT), AND (Z) THE INVESTOR
FEE PAYMENT (AS DEFINED IN THE ESCROW AGREEMENT)) AND THE DOCUMENTS AND OTHER
PROPERTY AS SET FORTH IN SECTION I.B.1.B. OF THE ESCROW AGREEMENT (THE “COMPANY
RECEIVABLES”).


 


(2)          AT THE CLOSING, THE COMPANY SHALL DELIVER (I) TO EACH RIGHTS
OFFERING INVESTOR THAT NUMBER OF SHARES SET FORTH BESIDE SUCH RIGHTS OFFERING
INVESTOR’S NAME ON SCHEDULE A TO THE JOINDER AGREEMENT EXECUTED BY SUCH RIGHTS
OFFERING INVESTOR AND COPIES OF THE STOCKHOLDERS AGREEMENT AND REGISTRATION
RIGHTS AGREEMENT (EACH AS DEFINED BELOW) EXECUTED BY THE COMPANY.


 


(3)          AT THE CLOSING, EACH RIGHTS OFFERING INVESTOR SHALL DELIVER TO THE
COMPANY AN AMOUNT EQUAL TO THE PURCHASE PRICE SET FORTH OPPOSITE SUCH RIGHTS
OFFERING INVESTOR’S NAME ON SCHEDULE A TO THE JOINDER AGREEMENT EXECUTED BY SUCH
RIGHTS OFFERING INVESTOR AND A COPY OF THE STOCKHOLDERS AGREEMENT AND
REGISTRATION RIGHTS AGREEMENT EXECUTED BY SUCH RIGHTS OFFERING INVESTOR.

 

E.              Charter Amendment; Certificate of Designation; Terms of Investor
Preferred Stock.  Prior to the Closing, the Company shall file with the
Secretary of State of the State of Delaware (i) an amended and restated
certificate of incorporation, in the form set forth on Exhibit D hereto (as so
restated, the “Charter Amendment”) and (ii) several Certificates of Designation
which shall include the designations and the powers, preferences, and rights,
and the qualifications, limitations or restrictions thereof, of each series of
the Investor Preferred Stock, each substantially in the form set forth on
Exhibit E hereto (as so restated and as modified to reflect the specific series
designations and conversion ratios set forth on Exhibit A as applicable to such
series, the “Certificates of Designation”).

 


2.              CONDITIONS TO OBLIGATIONS AT THE CLOSING. 

 

A.           Conditions to Investors’ Obligations at the Closing. The obligation
of each Investor to purchase and pay for the Shares at the Closing is subject to
the following conditions (except to the extent any particular condition is not
fulfilled as the result of the breach of this Agreement by an Investor, in which
case such condition shall not apply to such obligation of such Investor):

 


(1)          EACH OF THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SET FORTH
IN SECTION 3 HEREOF SHALL BE TRUE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS
ON AND AS OF THE CLOSING DATE WITH THE SAME EFFECT AS THOUGH SUCH
REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND AS OF SUCH DATE, AS
CERTIFIED BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY IN A CERTIFICATE
PROVIDED TO THE INVESTORS.


 


(2)          ALL COVENANTS, AGREEMENTS AND CONDITIONS CONTAINED IN THIS
AGREEMENT TO BE PERFORMED BY THE COMPANY ON OR PRIOR TO THE CLOSING SHALL HAVE
BEEN PERFORMED OR COMPLIED WITH, AS CERTIFIED BY THE CHIEF EXECUTIVE OFFICER OF
THE COMPANY IN A CERTIFICATE PROVIDED TO THE INVESTORS.

 

3

--------------------------------------------------------------------------------


 


(3)          THE COMPANY SHALL HAVE DELIVERED TO THE INVESTORS (1) A COPY OF THE
CHARTER AMENDMENT, CERTIFIED BY THE SECRETARY OF STATE OF THE STATE OF DELAWARE,
(2) A COPY OF ITS BYLAWS (THE “BYLAWS”), AS CERTIFIED BY THE SECRETARY OF THE
COMPANY, (3) RESOLUTIONS APPROVED BY THE BOARD OF DIRECTORS AUTHORIZING THE
TRANSACTIONS CONTEMPLATED HEREBY AND IN FULL FORCE AND EFFECT AT THE TIME OF
CLOSING, (4) RESOLUTIONS APPROVED BY THE COMPANY’S STOCKHOLDERS AUTHORIZING THE
FILING OF THE CHARTER AMENDMENT AND APPROVING THE TRANSACTIONS CONTEMPLATED
HEREBY AND IN FULL FORCE AND EFFECT AT THE TIME OF CLOSING, AND (5) GOOD
STANDING CERTIFICATES (INCLUDING TAX GOOD STANDING) WITH RESPECT TO THE COMPANY
FROM THE APPLICABLE AUTHORITY IN DELAWARE DATED A RECENT DATE BEFORE THE
CLOSING.


 


(4)          THE INVESTORS SHALL HAVE RECEIVED AN OPINION OF LATHAM & WATKINS,
COUNSEL TO THE COMPANY, IN FORM AND SUBSTANCE ACCEPTABLE TO THE INVESTORS.


 


(5)          THE INVESTOR RECEIVABLES SHALL HAVE BEEN RELEASED FROM ESCROW TO
THE INVESTORS.


 


(6)          THE INVESTORS SHALL HAVE RECEIVED A CERTIFICATE OF THE SECRETARY OF
THE COMPANY CERTIFYING THAT THE INVESTOR RECEIVABLES HAVE BEEN DEPOSITED WITH
THE ESCROW AGENT.


 


(7)          THE COMPANY SHALL HAVE OBTAINED ALL NECESSARY CONSENTS OF AND MADE
ALL REQUIRED FILINGS WITH ANY GOVERNMENTAL AUTHORITY OR AGENCY OR THIRD PARTY
REQUIRED TO BE OBTAINED PRIOR TO THE CLOSING UNDER APPLICABLE LAW AND RELATING
TO THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING THE
FILING OF AN INFORMATION STATEMENT WITH THE SEC, COMPLIANCE WITH ALL
REQUIREMENTS OF THE SEC WITH RESPECT THERETO, THE MAILING OF SUCH INFORMATION
STATEMENT TO THE COMPANY’S STOCKHOLDERS AND REQUISITE TIME SHALL HAVE PASSED
SINCE MAILING.


 


(8)          NO PROCEEDING (AS DEFINED BELOW) SHALL BE PENDING, THIS AGREEMENT
SHALL NOT HAVE BEEN TERMINATED PURSUANT TO SECTION 9.P BELOW, AND NO TEMPORARY
RESTRAINING ORDER, PRELIMINARY OR PERMANENT INJUNCTIONS OR OTHER ORDER ISSUED BY
ANY COURT OF COMPETENT JURISDICTION OR OTHER LEGAL OR REGULATORY RESTRAINT OR
PROVISION CHALLENGING THE TRANSACTIONS CONTEMPLATED HEREBY OR MATERIALLY
LIMITING OR RESTRICTING THE CONDUCT OR OPERATION OF THE BUSINESS OF THE COMPANY
PRIOR TO OR FOLLOWING THE CLOSING SHALL BE IN EFFECT, NOR SHALL ANY PROCEEDING
BROUGHT BY AN ADMINISTRATIVE AGENCY OR COMMISSION OR OTHER GOVERNMENTAL
AUTHORITY OR INSTRUMENTALITY SEEKING ANY OF THE FOREGOING BE PENDING.


 


(9)          THE STOCKHOLDERS OF THE COMPANY SHALL HAVE APPROVED THE
TRANSACTIONS CONTEMPLATED HEREBY AND BY THE EXCHANGE AGREEMENT (PROVIDED THAT
EACH OF THE INVESTORS HEREBY AGREES TO PROVIDE SUCH APPROVAL).


 


(10)    THE COMPANY SHALL HAVE ENTERED INTO AN EXCHANGE AGREEMENT WITH CISCO
SYSTEMS, INC., CSCC, COGENT COMMUNICATIONS, INC AND COGENT INTERNET, INC.
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT F (THE “EXCHANGE
AGREEMENT”), PURSUANT TO WHICH, AMONG OTHER THINGS CERTAIN OF THE COMPANY’S
INDEBTEDNESS TO CSCC WILL BE CANCELED, THE WARRANTS WILL BE CANCELED, SERIES F
PREFERRED STOCK WILL BE ISSUED TO CSCC (SUCH TRANSACTION HEREIN REFERRED TO AS
THE “CISCO EXCHANGE”), CSCC SHALL HAVE PERFORMED ITS OBLIGATIONS THEREUNDER AND
PURSUANT TO THE ESCROW AGREEMENT (AS DEFINED BELOW), AND THE TRANSACTIONS
CONTEMPLATED BY THE EXCHANGE AGREEMENT SHALL HAVE BEEN CONSUMMATED.


 


(11)    THE COMPANY SHALL HAVE DELIVERED TO THE ESCROW AGENT CERTIFICATES, IN
THE NAMES OF EACH EXISTING INVESTOR REPRESENTING THE SHARES TO BE PURCHASED BY
EACH EXISTING

 

4

--------------------------------------------------------------------------------


 


INVESTOR AS SET FORTH ON EXHIBIT A HERETO; PROVIDED, HOWEVER, THAT (I) THE
COMPANY HEREBY COVENANTS AND AGREES THAT IT SHALL NOT SO DELIVER SUCH
CERTIFICATES (AND SUCH CERTIFICATES SHALL NOT OTHERWISE BE DELIVERED TO THE
ESCROW AGENT) OR FILE THE CHARTER AMENDMENT AND THE CERTIFICATES OF DESIGNATION
WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE UNLESS AND UNTIL THE HOLDER
OR HOLDERS OF AT LEAST TWO-THIRDS OF THE OUTSTANDING SHARES OF THE INVESTOR
PREFERRED STOCK (ON AN AS-IF ISSUED BASIS) SHALL HAVE CONFIRMED TO THE COMPANY
IN A WRITING (MAKING REFERENCE TO THIS SECTION 2.A(10)) THAT ALL OTHER
CONDITIONS CONTAINED IN THIS SECTION 2.A. HAVE BEEN DULY SATISFIED IN FULL OR
WAIVED IN WRITING BY EACH OF THE INVESTORS; AND (II) THE INVESTORS HEREBY
COVENANT AND AGREE THAT, UPON THE SATISFACTION OR WAIVER ALL OTHER CONDITIONS
CONTAINED IN THIS SECTION 2.A., THEY WILL PROVIDE THE FOREGOING WRITTEN
CONFIRMATION TO THE COMPANY (IT BEING UNDERSTOOD AND AGREED THAT (X) THE
INVESTORS SHALL IN CONNECTION THEREWITH BE ENTITLED TO RELY UPON ANY
CERTIFICATES, REPRESENTATIONS, WARRANTIES OR OTHER STATEMENTS MADE BY THE
COMPANY, INCLUDING ANY CERTIFICATE PROVIDED UNDER SECTION 2.A.(1) HEREOF AND (Y)
THE COMPANY SHALL NOT BE REQUIRED PURSUANT TO THE FOREGOING CLAUSE (X) TO
PROVIDE ANY SUCH CERTIFICATE, REPRESENTATION, WARRANTY OR OTHER STATEMENT THAT
IS NOT OTHERWISE CONTEMPLATED BY ANOTHER PROVISION OF THIS AGREEMENT).


 


(12)    THE HOLDERS OF AT LEAST TWO THIRDS OF THE OUTSTANDING SHARES OF THE
COMPANY’S SERIES A PARTICIPATING CONVERTIBLE PREFERRED STOCK, PAR VALUE $.001
PER SHARE (THE “SERIES A PREFERRED STOCK”), THE COMPANY’S SERIES B PARTICIPATING
CONVERTIBLE PREFERRED STOCK, PAR VALUE $.001 PER SHARE (THE “SERIES B PREFERRED
STOCK”), THE COMPANY’S SERIES C PARTICIPATING CONVERTIBLE PREFERRED STOCK, PAR
VALUE $.001 PER SHARE (THE “SERIES C PREFERRED STOCK”), THE COMPANY’S SERIES D
PARTICIPATING CONVERTIBLE PREFERRED STOCK, PAR VALUE $.001 PER SHARE (THE
“SERIES D PREFERRED STOCK”), AND THE COMPANY’S SERIES E PARTICIPATING
CONVERTIBLE PREFERRED STOCK, PAR VALUE $.001 PER SHARE (THE “SERIES E PREFERRED
STOCK”), VOTING AS A SINGLE CLASS, SHALL HAVE ELECTED TO CONVERT ALL OUTSTANDING
SHARES OF THE SERIES A PREFERRED STOCK, THE SERIES B PREFERRED STOCK, THE SERIES
C PREFERRED STOCK, THE SERIES D PREFERRED STOCK AND THE SERIES E PREFERRED STOCK
INTO COMMON STOCK (AS DEFINED BELOW) PURSUANT TO ARTICLE 4(B)(3)(M) OF THE
COMPANY’S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION, AND ALL SUCH
SHARES SHALL HAVE BEEN CONVERTED INTO COMMON STOCK (AS DEFINED BELOW) PURSUANT
THERETO.


 

B.             Conditions to the Company’s Obligations at the Closing. The
obligation of the Company to issue and sell the Shares at the Closing is subject
to the following conditions:

 


(1)          EACH OF THE REPRESENTATIONS AND WARRANTIES OF THE INVESTORS SET
FORTH IN SECTION 4 HEREOF SHALL BE TRUE, COMPLETE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE CLOSING DATE WITH THE SAME EFFECT AS THOUGH SUCH
REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND AS OF SUCH DATE.


 


(2)          ALL COVENANTS, AGREEMENTS AND CONDITIONS CONTAINED IN THIS
AGREEMENT TO BE PERFORMED BY THE INVESTORS ON OR PRIOR TO THE CLOSING SHALL HAVE
BEEN PERFORMED OR COMPLIED WITH.


 


(3)          THE COMPANY RECEIVABLES SHALL HAVE BEEN RELEASED FROM ESCROW TO THE
COMPANY.


 


(4)          THE COMPANY SHALL HAVE RECEIVED A CERTIFICATE OF EACH OF THE
INVESTORS CERTIFYING THAT THE COMPANY RECEIVABLES HAVE BEEN DEPOSITED WITH THE
ESCROW AGENT.


 


(5)          THE STOCKHOLDERS OF THE COMPANY SHALL HAVE APPROVED THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

5

--------------------------------------------------------------------------------


 


(6)          CSCC SHALL HAVE PERFORMED ALL OF ITS OBLIGATIONS UNDER, AND
COMPLIED IN ALL MATERIAL RESPECTS WITH, THE EXCHANGE AGREEMENT AND THE ESCROW
AGREEMENT (AS DEFINED BELOW).


 


(7)          THE COMPANY SHALL HAVE OBTAINED ALL NECESSARY CONSENTS OF AND MADE
ALL REQUIRED FILINGS WITH ANY GOVERNMENTAL AUTHORITY OR AGENCY OR THIRD PARTY
REQUIRED TO BE OBTAINED PRIOR TO THE CLOSING UNDER APPLICABLE LAW AND RELATING
TO THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING THE
FILING OF AN INFORMATION STATEMENT WITH THE SEC AND THE MAILING OF SUCH
INFORMATION STATEMENT TO THE COMPANY’S STOCKHOLDERS.


 


(8)          THE HOLDERS OF AT LEAST TWO THIRDS OF THE OUTSTANDING SHARES OF THE
SERIES A PREFERRED STOCK, THE SERIES B PREFERRED STOCK, THE SERIES C PREFERRED
STOCK, THE SERIES D PREFERRED STOCK AND THE SERIES E PREFERRED STOCK, VOTING AS
A SINGLE CLASS, SHALL HAVE ELECTED TO CONVERT ALL OUTSTANDING SHARES OF THE
SERIES A PREFERRED STOCK, THE SERIES B PREFERRED STOCK, THE SERIES C PREFERRED
STOCK, THE SERIES D PREFERRED STOCK AND THE SERIES E PREFERRED STOCK INTO COMMON
STOCK (AS DEFINED BELOW) PURSUANT TO ARTICLE 4(B)(3)(M) OF THE COMPANY’S THIRD
AMENDED AND RESTATED CERTIFICATE OF INCORPORATION, AND ALL SUCH SHARES SHALL
HAVE BEEN CONVERTED INTO COMMON STOCK (AS DEFINED BELOW) PURSUANT THERETO.


 


3.              REPRESENTATIONS AND WARRANTIES OF THE COMPANY. THE COMPANY, ON
ITS OWN BEHALF AND ON BEHALF OF ITS SUBSIDIARIES, HEREBY REPRESENTS AND WARRANTS
TO THE INVESTORS AS FOLLOWS, EXCEPT TO THE EXTENT (I) DISCLOSED WITH REASONABLE
SPECIFICITY ON THE EXHIBITS ATTACHED HERETO, AND (II) WITH RESPECT TO SECTIONS
3.E, 3.F, 3.G AND 3.I, DISCLOSED WITH REASONABLE SPECIFICITY ON THE SEC FILINGS
(AS DEFINED BELOW) OTHER THAN (X) THOSE SECTIONS OF THE SEC FILINGS ENTITLED OR
CAPTIONED “RISK FACTORS” AND (Y) SPECIFIC DISCLOSURES IN THOSE DOCUMENTS WHICH
ARE FILED AS EXHIBITS TO, OR INCORPORATED BY REFERENCE IN, SUCH SEC FILINGS. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING CLAUSE (Y), THE MERE FILING OR
INCORPORATION BY REFERENCE OF AN EXHIBIT TO SUCH SEC FILINGS SHALL NOT BE DEEMED
TO ADEQUATELY DISCLOSE AN EXCEPTION TO A REPRESENTATION OR WARRANTY MADE HEREIN
(UNLESS THE REPRESENTATION OR WARRANTY HAS TO DO WITH THE EXISTENCE OF THE
EXHIBIT ITSELF, AS OPPOSED TO THE CONTENTS THEREOF).

 

A.           Organization. The Company and its Subsidiaries are duly organized,
validly existing and in good standing under the laws of the State of Delaware. 
Each of the Company and its Subsidiaries has full power and authority to own and
operate its respective properties and to conduct its respective business as
currently conducted and each is registered or qualified to do business and is in
good standing in each jurisdiction in which it owns or leases property or
transacts business and where the failure to be so qualified would have a
material adverse effect upon their financial condition, properties or operations
taken as a whole.

 

B.             Due Authorization. The Company has all requisite power and
authority to execute, deliver and perform its obligations under this Agreement
and any other agreements and instruments contemplated hereby or executed in
connection herewith, including, without limitation, the Stockholders Agreement
and the Registration Rights Agreement (collectively, the “Related Agreements”),
to execute and file the Charter Amendment and the Certificates of Designation
after receipt of the stockholder approval described in clause (i) of the second
following sentence, and to issue the Shares and the CSCC Shares in accordance
with the terms hereof and thereof.  The Charter Amendment has been duly
authorized by the Company’s Board of Directors, which has recommended that the
Company’s stockholders approve the Charter Amendment.  The execution and
delivery of this Agreement and the Related Agreements by the Company and the
execution and filing of the Certificates of Designation by the Company and the
consummation by it of the transactions contemplated hereby and thereby,
including, without

 

6

--------------------------------------------------------------------------------


 

limitation, the issuance of the Shares and the reservation for issuance and the
issuance of all Conversion Shares (as defined below) issuable upon conversion of
the Shares, have been duly authorized by the Company’s Board of Directors and no
further consent or authorization is required by the Company, its Board of
Directors or its stockholders.  This Agreement and the Related Agreements have
been duly executed and delivered by the Company, and constitute the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law). 
None of the Charter Amendment, the Third Amended and Restated Certificate of
Incorporation or the Certificates of Designation shall have been amended prior
to the Closing Date.

 

C.             No Conflicts.

 


(1)   EXCEPT AS SET FORTH ON SCHEDULE 3.C, THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE RELATED AGREEMENTS BY THE COMPANY, THE
PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS UNDER THE CERTIFICATES OF
DESIGNATION AND THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY (INCLUDING, WITHOUT LIMITATION, THE RESERVATION FOR ISSUANCE
AND ISSUANCE OF THE CONVERSION SHARES) WILL NOT:


 

A.           RESULT IN A VIOLATION OF THE CERTIFICATE OF INCORPORATION (AFTER
GIVING EFFECT TO THE CHARTER AMENDMENT AND THE CERTIFICATES OF DESIGNATIONS), OR
THE BYLAWS;

 

B.             CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH WITH
NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS
ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION OF, OR
INCREMENTAL, ADDITIONAL OR VARIED RIGHTS UNDER, ANY MATERIAL AGREEMENT,
INDENTURE OR INSTRUMENT (INCLUDING, WITHOUT LIMITATION, ANY STOCK OPTION,
EMPLOYEE STOCK PURCHASE OR SIMILAR PLAN OR ANY EMPLOYMENT OR SIMILAR AGREEMENT)
TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY (INCLUDING, WITHOUT
LIMITATION, TRIGGERING THE APPLICATION OF ANY CHANGE OF CONTROL OR SIMILAR
PROVISION (WHETHER “SINGLE TRIGGER” OR “DOUBLE TRIGGER”));

 

C.             RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN, ENCUMBRANCE,
CLAIM, SECURITY INTEREST OR RESTRICTION WHATSOEVER UPON ANY OF THE MATERIAL
PROPERTIES OR ASSETS OF THE COMPANY; OR

 

D.            RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION, ORDER,
JUDGMENT OR DECREE (INCLUDING FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS
AND THE RULES AND REGULATIONS OF THE AMERICAN STOCK EXCHANGE) APPLICABLE TO THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR BY WHICH ANY PROPERTY OR ASSET OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS BOUND OR AFFECTED.

 


(2)          NEITHER THE COMPANY NOR ITS SUBSIDIARIES IS IN VIOLATION OF ANY
TERM OF ITS CERTIFICATE OF INCORPORATION OR BYLAWS OR, IN THE CASE OF
SUBSIDIARIES, THEIR ORGANIZATIONAL CHARTER OR BYLAWS, RESPECTIVELY.


 


(3)          THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES IS NOT BEING
CONDUCTED IN VIOLATION OF ANY LAW, ORDINANCE OR REGULATION OF ANY FOREIGN,
FEDERAL, STATE OR LOCAL GOVERNMENT OR GOVERNMENTAL AGENCY, DEPARTMENT, OR BODY,
EXCEPT WHERE SUCH VIOLATIONS WOULD NOT RESULT, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, IN A MATERIAL ADVERSE EFFECT ON THE BUSINESS OR OPERATIONS OF THE
COMPANY.

 

7

--------------------------------------------------------------------------------


 


(4)          EXCEPT FOR (A) THE FILING WITH THE SEC AND THE DISSEMINATION TO
STOCKHOLDERS OF THE COMPANY’S INFORMATION STATEMENT AS REQUIRED UNDER THE
EXCHANGE ACT (AS DEFINED BELOW), (B) AS MAY BE REQUIRED BY ANY APPLICABLE STATE
SECURITIES LAWS, OR (C) THE FILING OF THE CHARTER AMENDMENT AND THE CERTIFICATES
OF DESIGNATION WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE, THE COMPANY
IS NOT REQUIRED TO OBTAIN ANY CONSENT, AUTHORIZATION OR ORDER OF, OR MAKE ANY
FILING OR REGISTRATION WITH, ANY FOREIGN, FEDERAL, STATE OR LOCAL GOVERNMENT OR
GOVERNMENTAL AGENCY, DEPARTMENT, OR BODY IN ORDER FOR IT TO EXECUTE, DELIVER OR
PERFORM ANY OF ITS OBLIGATIONS UNDER OR CONTEMPLATED BY THIS AGREEMENT AND THE
RELATED AGREEMENTS OR TO PERFORM ITS OBLIGATIONS UNDER THE CERTIFICATES OF
DESIGNATION, IN EACH CASE IN ACCORDANCE WITH THE TERMS HEREOF OR THEREOF.  ALL
CONSENTS, AUTHORIZATIONS, ORDERS, FILINGS AND REGISTRATIONS WHICH THE COMPANY IS
REQUIRED TO OBTAIN AS DESCRIBED IN THE PRECEDING SENTENCE SHALL HAVE BEEN
OBTAINED OR EFFECTED ON OR PRIOR TO THE CLOSING DATE AND SHALL NOT BE THE
SUBJECT OF ANY PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED ATTACK BY
APPEAL, DIRECT PROCEEDING OR OTHERWISE.  THE COMPANY IS NOT, AND AS OF THE
CLOSING DATE WILL NOT BE, IN VIOLATION OF THE LISTING REQUIREMENTS OF THE
AMERICAN STOCK EXCHANGE, AND THE CONVERSION SHARES SHALL BE AUTHORIZED FOR
LISTING THEREON.


 

D.            Capitalization; Status of Capital Stock.

 


(1)          IMMEDIATELY PRIOR TO THE CLOSING AND WITHOUT GIVING EFFECT TO THE
ISSUANCE OF THE COMPANY’S CAPITAL STOCK CONTEMPLATED BY THIS AGREEMENT, THE
EXCHANGE AGREEMENT OR THE COGENT EMPLOYEE STOCK PLAN, BUT GIVING EFFECT TO THE
CONVERSION OF THE COMPANY’S OUTSTANDING PREFERRED STOCK INTO COMMON STOCK, THE
COMPANY WILL HAVE A TOTAL AUTHORIZED CAPITALIZATION CONSISTING OF:


 

A.           395,000,000 SHARES OF COMMON STOCK, PAR VALUE $.001 (THE “COMMON
STOCK”) OF WHICH (A) 14,228,077 SHARES ARE ISSUED AND OUTSTANDING, (B) 1,490,000
SHARES REMAIN RESERVED FOR ISSUANCE PURSUANT TO STOCK PURCHASE, STOCK GRANT OR
STOCK OPTION ARRANGEMENTS FOR EMPLOYEES, DIRECTORS OR CONSULTANTS OF THE
COMPANY, (C) 1,791,051 SHARES REMAIN RESERVED FOR ISSUANCE TO HOLDERS OF SHARES
OF THE COMMON STOCK OF ALLIED RISER, (D) 710,216 SHARES REMAIN RESERVED FOR
ISSUANCE PURSUANT TO WARRANTS GRANTED TO CISCO SYSTEMS CAPITAL CORPORATION IN
CONNECTION WITH THE CREDIT AGREEMENT BETWEEN THE COMPANY AND CISCO SYSTEMS
CAPITAL CORPORATION,  (E) 155,809 SHARES REMAIN RESERVED FOR ISSUANCE PURSUANT
TO WARRANTS GRANTED IN CONNECTION WITH CERTAIN AGREEMENTS BETWEEN ALLIED RISER
AND CERTAIN LANDLORDS RELATING TO BUILDING ACCESS RIGHTS, (F) 68,199,901 SHARES
ARE RESERVED FOR ISSUANCE UPON CONVERSION OF THE SERIES F PREFERRED STOCK, (G)
254,947,501 SHARES ARE RESERVED FOR ISSUANCE UPON CONVERSION OF THE INVESTORS
PREFERRED STOCK, AND (H) 41,539,253 SHARES ARE RESERVED FOR ISSUANCE UPON
CONVERSION OF THE SERIES H PREFERRED STOCK).

 

B.             120,000 SHARES OF THE COMPANY’S PREFERRED STOCK, $.001 PAR VALUE
PER SHARE (THE “PREFERRED STOCK”), OF WHICH (A) 13,999 SHARES ARE AUTHORIZED BUT
UNISSUED PREFERRED STOCK, (B) 11,000 SHARES ARE DESIGNATED AS SERIES F PREFERRED
STOCK, OF WHICH NO SHARES ARE ISSUED AND OUTSTANDING, (C) AT LEAST 41,000 SHARES
ARE DESIGNATED AS SERIES G PREFERRED STOCK, OF WHICH NO SHARES ARE ISSUED AND
OUTSTANDING, AND (D) 54,001 SHARES ARE DESIGNATED AS SERIES H PREFERRED STOCK,
OF WHICH NO SHARES ARE ISSUED AND OUTSTANDING.

 


(2)          ALL THE OUTSTANDING SHARES OF CAPITAL STOCK OF THE COMPANY HAVE
BEEN DULY AUTHORIZED, AND ARE VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE AND
WERE ISSUED IN COMPLIANCE WITH ALL APPLICABLE STATE AND FEDERAL LAWS CONCERNING
THE ISSUANCE OF SECURITIES.  THE SHARES, WHEN ISSUED AND DELIVERED IN ACCORDANCE
WITH THE TERMS HEREOF, WILL BE (I) DULY AUTHORIZED, VALIDLY ISSUED, FULLY-PAID
AND NON-ASSESSABLE, (II) FREE FROM ALL TAXES, LIENS AND CHARGES WITH RESPECT TO
THE ISSUANCE THEREOF AND (III) ENTITLED TO THE RIGHTS AND PREFERENCES SET FORTH
IN THE

 

8

--------------------------------------------------------------------------------


 


CERTIFICATE OF DESIGNATION.  SUCH SHARES OF COMMON STOCK ISSUABLE UPON
CONVERSION OF THE SHARES, WHEN ISSUED AND DELIVERED UPON CONVERSION OF ANY OF
THE SHARES (THE “CONVERSION SHARES”), WILL BE VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE AND FREE FROM ALL TAXES, LIENS AND CHARGES WITH RESPECT TO THE
ISSUE THEREOF, WITH THE HOLDERS BEING ENTITLED TO ALL RIGHTS ACCORDED TO A
HOLDER OF COMMON STOCK.  SUBJECT ONLY TO ACCURACY OF THE REPRESENTATIONS SET
FORTH IN SECTION 4, THE ISSUANCE BY THE COMPANY OF THE SHARES IS EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT (AS DEFINED BELOW) AND ALL APPLICABLE
STATE SECURITIES LAWS.


 


(3)          EXCEPT AS OTHERWISE SET FORTH IN SCHEDULE 3.D.(3), NO OPTIONS,
WARRANTS, SUBSCRIPTIONS, CONVERTIBLE SECURITIES, PHANTOM STOCK, STOCK
APPRECIATION RIGHTS OR OTHER RIGHTS (CONTINGENT OR OTHERWISE) OF ANY NATURE TO
ACQUIRE FROM THE COMPANY SHARES OF CAPITAL STOCK OR OTHER SECURITIES ARE
AUTHORIZED, ISSUED OR OUTSTANDING, NOR IS THE COMPANY OBLIGATED IN ANY OTHER
MANNER TO ISSUE SHARES OF ITS CAPITAL STOCK OR OTHER SECURITIES EXCEPT AS
CONTEMPLATED BY THIS AGREEMENT.  EXCEPT AS SET FORTH IN SCHEDULE 3.D.(3), THERE
ARE NO RESTRICTIONS ON THE TRANSFER OF SHARES OF CAPITAL STOCK OF THE COMPANY
OTHER THAN THOSE IMPOSED BY RELEVANT FEDERAL AND STATE SECURITIES LAWS AND AS
OTHERWISE CONTEMPLATED BY THIS AGREEMENT, THE EXCHANGE AGREEMENT, THE
STOCKHOLDERS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT.


 

E.              Legal Proceedings. Except as disclosed in the SEC Filings (as
defined below), there is no material legal or governmental proceeding pending
or, to the knowledge of the Company, threatened or contemplated to which the
Company is or may be a party or of which the business or property of the Company
is or may be subject.

 

F.              No Violations. Except as disclosed in the SEC Filings, the
Company is not in violation of its certificate of incorporation or its by-laws,
in violation of any law, administrative regulation, ordinance or order of any
court or governmental agency, arbitration panel or authority applicable to the
Company, which violation, individually or in the aggregate, would have a
material adverse effect on the business or financial condition of the Company,
or in default in any material respect in the performance of any obligation,
agreement or condition contained in any material bond, debenture, note or any
other evidence of indebtedness in any indenture, mortgage, deed of trust or any
other agreement or instrument to which the Company is a party or by which the
Company is bound or by which the properties of the Company are bound or
affected.

 

G.             Governmental Permits, Etc. Except as disclosed in the SEC
Filings, the Company has all necessary franchises, licenses, certificates and
other authorizations from any foreign, federal, state or local government or
governmental agency, department, or body that are currently necessary for the
operation of the business of the Company as currently conducted, the absence of
which would have a material adverse effect on the business or operations of the
Company.

 

H.            No Brokers.The Borrowers represent that there are no brokers or
finders entitled to compensation in connection with the transactions
contemplated hereby.

 

I.                 Financial Statements. Except as disclosed in the SEC Filings,
the financial statements of the Company and the related notes contained in the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2002
and its Quarterly Reports on Form 10-Q for the quarter ended March 31, 2003
present fairly the financial position of the Company as of the dates indicated
therein and its results of operations and cash flows for the periods therein
specified. Such financial statements (including the related notes) have been
prepared in

 

9

--------------------------------------------------------------------------------


 

accordance with United States generally accepted accounting principles applied
on a consistent basis throughout the periods therein specified.

 

J.                Additional Information.

 


(1)          THE COMPANY HAS FILED IN A TIMELY MANNER ALL DOCUMENTS THAT THE
COMPANY WAS REQUIRED TO FILE (I) UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (THE “EXCHANGE ACT”) AND (II) UNDER THE SECURITIES ACT, AS OF THE DATE
HEREOF.  THE FOLLOWING DOCUMENTS (INCLUDING ALL EXHIBITS INCLUDED THEREIN AND
FINANCIAL STATEMENTS AND SCHEDULES THERETO AND DOCUMENTS INCORPORATED BY
REFERENCE) (COLLECTIVELY, THE “SEC FILINGS”) COMPLIED IN ALL MATERIAL RESPECTS
WITH THE REQUIREMENTS OF THE EXCHANGE ACT AS OF THEIR RESPECTIVE FILING DATES,
AND THE INFORMATION CONTAINED THEREIN WAS TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE DATE OF SUCH DOCUMENTS, AND EACH OF THE FOLLOWING DOCUMENTS
AS OF THE DATE THEREOF DID NOT CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR
OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING:


 

A.     THE COMPANY’S ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED
DECEMBER 31, 2002 AND ITS QUARTERLY REPORTS ON FORM 10-Q FOR THE QUARTERS ENDED
MARCH 31, 2003; AND

 

B.       ALL OTHER DOCUMENTS, IF ANY, FILED BY THE COMPANY WITH THE SECURITIES
AND EXCHANGE COMMISSION (THE “SEC”) SINCE THE FILING OF THE QUARTERLY REPORT ON
FORM 10-Q FOR THE FISCAL QUARTER ENDED MARCH 31, 2003 PURSUANT TO THE REPORTING
REQUIREMENTS OF THE EXCHANGE ACT.

 


(2)          AS OF THEIR RESPECTIVE DATES, THE FINANCIAL STATEMENTS OF THE
COMPANY INCLUDED IN THE SEC FILINGS COMPLIED AS TO FORM (AND WILL COMPLY AS TO
FORM) IN ALL MATERIAL RESPECTS WITH U.S. GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES (“GAAP”) AND THE PUBLISHED RULES AND REGULATIONS OF THE SEC WITH
RESPECT THERETO.  SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE
WITH GAAP, CONSISTENTLY APPLIED, DURING THE PERIODS INVOLVED (EXCEPT IN THE CASE
OF UNAUDITED INTERIM STATEMENTS, TO THE EXTENT THEY MAY EXCLUDE FOOTNOTES OR MAY
BE CONDENSED OR SUMMARY STATEMENTS OR AS OTHERWISE, IN EACH CASE, MAY BE
PERMITTED BY THE SEC ON FORM 10-Q UNDER THE EXCHANGE ACT) AND FAIRLY PRESENT IN
ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF THE COMPANY AS OF
THE DATES THEREOF AND THE CONSOLIDATED RESULTS OF ITS OPERATIONS AND CASH FLOWS
FOR THE PERIODS THEN ENDED (SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO
NORMAL YEAR-END AUDIT ADJUSTMENTS).  ERNST & YOUNG LLP, WHICH HAS EXAMINED
CERTAIN OF SUCH FINANCIAL STATEMENTS, IS AN INDEPENDENT CERTIFIED PUBLIC
ACCOUNTING FIRM WITHIN THE MEANING OF THE SECURITIES ACT.


 


(3)          PRIOR TO THE DATE HEREOF, THE COMPANY DELIVERED TO THE INVESTORS
FINANCIAL PROJECTIONS (THE “PROJECTIONS”).  THE ASSUMPTIONS USED IN PREPARATION
OF THE PROJECTIONS WERE REASONABLE WHEN MADE AND CONTINUE TO BE REASONABLE.  THE
PROJECTIONS HAVE BEEN PREPARED IN GOOD FAITH AND THE PROJECTIONS GIVE EFFECT TO
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE RELATED AGREEMENTS.  THE
INVESTORS ACKNOWLEDGE THAT THE PROJECTIONS CONTAIN ASSUMPTIONS ABOUT FUTURE
EVENTS AND THAT ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED MAY DIFFER
MATERIALLY FROM THE DATA AND RESULTS CONTAINED IN SUCH PROJECTIONS.


 


(4)          SINCE DECEMBER 31, 2002, EXCEPT AS SPECIFIED IN THE SEC FILINGS,
THE COMPANY HAS NOT INCURRED OR SUFFERED ANY LIABILITY OR OBLIGATION, MATURED OR
UNMATURED, CONTINGENT OR OTHERWISE, EXCEPT IN THE ORDINARY COURSE OF BUSINESS
AND EXCEPT ANY SUCH LIABILITY OR

 

10

--------------------------------------------------------------------------------


 


OBLIGATION THAT HAS NOT HAD AND COULD NOT REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT ON THE BUSINESS OR
FINANCIAL CONDITION OF THE COMPANY.  WITHOUT LIMITING THE FOREGOING, EXCEPT AS
SPECIFIED IN THE SEC FILINGS, THE COMPANY HAS NO MATERIAL LIABILITIES OR
OBLIGATIONS THAT WOULD REASONABLY BE EXPECTED TO BE DISCLOSED IN ORDER TO COMPLY
WITH SECTION 13(J) OF THE EXCHANGE ACT OR ANY PROPOSED RULES PROMULGATED BY THE
SEC THEREUNDER, INCLUDING THE RULES REGARDING CONTRACTUAL COMMITMENTS AND
CONTINGENT LIABILITIES AND COMMITMENTS PROPOSED IN SEC RELEASE NO. 33-8144;
34-46767.


 

K.            No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Shares.

 

L.              No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Shares under the Securities Act or cause this offering of the Shares to be
integrated with prior offerings by the Company for purposes of the Securities
Act or any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of the American Stock Exchange, nor
will the Company or any of its Subsidiaries take any action or steps that would
require registration of the Shares or Conversion Shares under the Securities Act
or cause the offering of the Shares to be integrated with other offerings.

 

M.         Internal Accounting Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of liability
is permitted only in accordance with management’s general or specific
authorization and (iv) the reported accountability for its assets is compared
with existing assets at reasonable intervals.

 


4.              REPRESENTATIONS AND WARRANTIES BY THE INVESTORS.  EACH OF THE
INVESTORS REPRESENTS AND WARRANTS TO THE COMPANY SEVERALLY, BUT NOT JOINTLY, AS
FOLLOWS:

 

A.           Due Organization and Authorization. Such Investor is a limited
partnership, other limited liability entity, business trust or other entity duly
organized and validly existing under the laws of the jurisdiction of its
organization and is in good standing under such laws. Such Investor has all
requisite power and authority to execute, deliver and perform its obligations
under this Agreement and all of the Related Agreements to be delivered by such
Investor pursuant hereto, and this Agreement has been, and when delivered in
accordance with the terms hereof the Related Agreements will be, duly authorized
and validly executed and delivered by such Investor and this Agreement
constitutes, and when delivered in accordance with the terms hereof each Related
Agreement will constitute, the valid and binding agreement of such Investor
enforceable against such Investor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

11

--------------------------------------------------------------------------------


 

B.             Investment Representations. As of the date hereof and as of the
Closing Date, such Investor: (i) is an “accredited investor” as defined in Rule
501 of Regulation D promulgated under the Securities Act of 1933, as amended
(the “Securities Act”); (ii) is acquiring the Shares for its own account for
investment and with no present intention of distributing any of such Shares
other than to an affiliate of such Investor; (iii) will not, directly or
indirectly, voluntarily offer, sell, pledge, transfer or otherwise dispose of
(or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) any of the Shares, except in compliance with the Securities Act and the
rules and regulations promulgated thereunder; (iv) has received and reviewed
copies of the SEC Filings to the extent it deems necessary to make its
investment decision; (v) has had an opportunity to ask questions and receive
answers from the management of the Company regarding the Company, its business
and the offering of the Shares; and (vi) in connection with such Investor’s
decision to accept the Shares in connection with the Exchange, relied solely
upon the documents described in Section 3.J. and the representations and
warranties of the Company contained herein.

 

C.             Restriction on Sale of the Shares. Such Investor agrees not to
make any sale of the Shares or any Conversion Shares except pursuant to an
effective registration statement under the Securities Act or an exemption from
the registration requirements thereof, including without limitation pursuant to
Rule 144 of the Securities Act.

 

D.            Legend.  Such Investor represents that it understands and agrees
that, until registered under the Securities Act or transferred pursuant to the
provisions of Rule 144 promulgated thereunder, all certificates evidencing the
Shares and the Conversion Shares, whether upon initial issuance or upon any
transfer thereof, shall bear a legend prominently stamped or printed therein,
reading substantially as follows:


 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933 or applicable state securities laws.  These
securities have been acquired for investment and not with a view to distribution
or resale, and may not be sold mortgaged, pledged, hypothecated or otherwise
transferred without an effective registration statement for such securities
under the Securities Act of 1933 and applicable state securities laws, or the
availability of an exemption from the registration provisions of the Securities
Act of 1933 and applicable state securities laws.”

 

Upon presentation by such Investor of evidence reasonably satisfactory to the
Company that it is eligible to sell or otherwise transfer its Shares or
Conversion Shares pursuant to Rule 144(k) of the Exchange Act, the Company shall
remove or cause to be removed at its sole cost and expense the legend from the
certificate or certificates evidencing such Investor’s Shares or Conversion
Shares.

 

E.              No Brokers. Such Investor represents that there are no brokers
or finders entitled to compensation in connection with the transactions
contemplated hereby.

 


5.              COVENANTS.

 

A.           Subsequent Escrow Deposits.  As soon as reasonably practicable
after the filing of the Charter Amendment and the Certificates of Designation,
the Company shall deliver

 

12

--------------------------------------------------------------------------------


 

to the Escrow Agent certificates representing the Shares to be purchased by each
such Existing Investor pursuant to this Agreement.

 

B.             Stockholder Consent and Information Statement.  Promptly after
the execution of this Agreement, the Company file with the SEC an information
statement relating to the stockholder approval of the Charter Amendment, which
shall have been previously reviewed by the Investors and their special counsel
(and with respect to which the Company shall use its reasonable efforts to
accept the comments of the Investors and counsel).  The Company shall promptly
notify the Investors of any comments by the SEC on such information statement
and shall provide the Investors with a copy of such comments.  The Company shall
cause such information statement to be mailed to the holders of its common stock
as promptly as possible after such filing, all in accordance with applicable law
and the rules and regulations of the American Stock Exchange and the Exchange
Act.  The Company shall pay all fees and expenses in connection with satisfying
its obligations under this Section 5.B.

 

C.             Rights Offering.  As soon as reasonably practicable after the
execution of hereof, the Company shall commence an offering of Investor
Preferred Stock to holders of its preferred stock identified by the Company as
“Accredited Investors” on the same terms and conditions as are set forth in this
Agreement (the “Rights Offering”).  Participants in the Rights Offering shall be
permitted to purchase a separate series of Investor Preferred Stock in a minimum
amount of $510,490 for each one percent of common stock owned by the participant
prior to the transactions contemplated by this Agreement on an as converted to
common stock, fully diluted basis.  The conversion ratios of each series of the
Investor Preferred Stock purchased by the Investors and any participant in the
Rights Offering shall be adjusted so that the ownership of the common stock of
the Company (on an as converted, fully diluted basis) by the Investors and all
such participants shall be apportioned among the Investors and all such
participants based on the accrued liquidation value attributable to the capital
stock of the Company owned by such Investors and Rights Offering participants
immediately prior to the consummation of the transactions contemplated hereby. 
Accordingly, if participants in the Rights Offering purchase Investor Preferred
Stock, it will dilute, pro rata, the percentage ownership of the Company
represented by the Investor Preferred Stock purchased by the Existing Investors
hereunder.  The Company shall use its best efforts to complete the Rights
Offering as expeditiously as possible and in no event later than thirty (30)
days after the date hereof.

 

D.            Additional Covenant.  The Company and the Investors agree and
covenant to use their best efforts to cause the consummation of the transactions
contemplated by this Agreement.  The Company and the Investors agree and
covenant not to take any action that is inconsistent with their obligations
under this Agreement in any material respect that could reasonably be expected
to hinder or delay the consummation of this transactions contemplated by this
Agreement.  The Company agrees and covenants, subject to the performance by the
other parties hereto of their obligations under this Agreement, to comply with
the terms of the Exchange Agreement and otherwise to use its best efforts to
cause the consummation of the transactions contemplated by the Exchange
Agreement.

 

E.              Reservation of Conversion Shares.  After the Closing and for so
long as Shares are outstanding, the Company covenants and agrees to continue to
reserve, free of preemptive rights and other preferential rights, a sufficient
number of its previously authorized but unissued shares of its Common Stock to
satisfy the rights of conversion of the holders of the Shares.

 

13

--------------------------------------------------------------------------------


 

F.              Financial Information.

 


(1)          THE COMPANY AGREES TO SEND THE FOLLOWING TO EACH INVESTOR: (A)
UNLESS THE FOLLOWING ARE FILED WITH THE SEC THROUGH EDGAR AND ARE AVAILABLE TO
THE PUBLIC THROUGH EDGAR (IN WHICH CASE THE COMPANY WILL ENDEAVOR TO PROVIDE
E-MAIL OR OTHER NOTICE OF SUCH FILING), WITHIN TWO (2) DAYS AFTER THE FILING
THEREOF WITH THE SEC, A COPY OF ITS ANNUAL REPORTS ON FORM 10-K, ITS QUARTERLY
REPORTS ON FORM 10-Q, ANY CURRENT REPORTS ON FORM 8-K AND ANY REGISTRATION
STATEMENTS (OTHER THAN ON FORM S-8) OR AMENDMENTS FILED PURSUANT TO THE
SECURITIES ACT; (B) ON THE SAME DAY AS THE RELEASE THEREOF, COPIES OF ANY
NOTICES AND OTHER INFORMATION MADE AVAILABLE OR GIVEN TO THE STOCKHOLDERS OF THE
COMPANY GENERALLY, CONTEMPORANEOUSLY WITH THE MAKING AVAILABLE OR GIVING THEREOF
TO THE STOCKHOLDERS; AND (C) FROM TIME TO TIME, SUCH OTHER FINANCIAL DATA AND
INFORMATION RELATING TO THE COMPANY AND ITS SUBSIDIARIES AS ANY INVESTOR MAY
REASONABLY REQUEST (SUBJECT TO APPROPRIATE CONFIDENTIALITY PROCEDURES).


 


(2)          THE COMPANY SHALL PERMIT EACH INVESTOR AND ITS DESIGNATED
REPRESENTATIVES, UPON REASONABLE NOTICE, TO VISIT AND INSPECT ANY OF THE
PROPERTIES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, TO EXAMINE THE BOOKS OF
ACCOUNT OF THE COMPANY AND ITS SUBSIDIARIES (AND TO MAKE COPIES THEREOF AND
EXTRACTS THEREFROM), AND TO DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF THE
COMPANY AND ITS SUBSIDIARIES WITH, AND TO BE ADVISED AS TO THE SAME BY, THEIR
OFFICERS, ALL AT SUCH REASONABLE TIMES AND INTERVALS DURING NORMAL BUSINESS
HOURS AS ANY SUCH INVESTOR MAY REASONABLY REQUEST.


 

G.             Covenants Upon the Company No Longer Being a Reporting Company. 
Commencing upon the date when the Company is no longer a reporting company under
the Exchange Act, the Company covenants and agrees to perform and observe each
of the following covenants and provisions.

 


(1)                                  INSPECTION.  PERMIT, UPON REASONABLE
REQUEST AND NOTICE, EACH OF THE INVESTORS OR ANY AGENTS OR REPRESENTATIVES
THEREOF, TO EXAMINE AND MAKE COPIES OF AND EXTRACTS FROM THE RECORDS AND BOOKS
OF ACCOUNT OF, AND VISIT AND INSPECT THE PROPERTIES OF THE COMPANY AND ANY
SUBSIDIARY, TO DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF THE COMPANY AND ANY
SUBSIDIARY WITH ANY OF ITS OFFICERS, DIRECTORS OR EXECUTIVE OFFICERS AND
INDEPENDENT ACCOUNTANTS, AND CONSULT WITH AND ADVISE THE MANAGEMENT OF THE
COMPANY AND ANY SUBSIDIARY AS TO THEIR AFFAIRS, FINANCES AND ACCOUNTS, ALL AT
REASONABLE TIMES DURING NORMAL BUSINESS HOURS.


 


(2)                                  MONTHLY REPORTS.  AS SOON AS AVAILABLE AND
IN ANY EVENT WITHIN THIRTY (30) DAYS AFTER THE END OF EACH CALENDAR MONTH,
PROVIDE TO THE INVESTORS CONSOLIDATED BALANCE SHEETS OF THE COMPANY AND ITS
SUBSIDIARIES AS OF THE END OF SUCH MONTH AND CONSOLIDATED STATEMENTS OF INCOME
AND RETAINED EARNINGS OF THE COMPANY AND ITS SUBSIDIARIES FOR SUCH MONTH AND FOR
THE PERIOD COMMENCING AT THE END OF THE PREVIOUS FISCAL YEAR AND ENDING WITH THE
END OF SUCH MONTH, DULY CERTIFIED (SUBJECT TO YEAR-END AUDIT ADJUSTMENTS) BY THE
CHIEF FINANCIAL OFFICER OF THE COMPANY AS HAVING BEEN PREPARED IN ACCORDANCE
WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED.


 


(3)                                  QUARTERLY REPORTS.  AS SOON AS AVAILABLE
AND IN ANY EVENT WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH OF THE FIRST
THREE QUARTERS OF EACH FISCAL YEAR OF THE COMPANY, PROVIDE TO THE INVESTORS, IN
A FORM ACCEPTABLE TO HOLDERS OF AT LEAST TWO-THIRDS OF THE OUTSTANDING SHARES OF
INVESTOR PREFERRED STOCK, CONSOLIDATED BALANCE SHEETS OF THE COMPANY AND ITS
SUBSIDIARIES AS OF THE END OF SUCH QUARTER AND CONSOLIDATED STATEMENTS OF INCOME
AND CASH FLOWS OF THE COMPANY AND ITS SUBSIDIARIES FOR SUCH QUARTER, DULY
CERTIFIED (SUBJECT TO YEAR-END AUDIT ADJUSTMENTS) BY THE CHIEF FINANCIAL OFFICER
OF THE COMPANY AS HAVING BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED.

 

14

--------------------------------------------------------------------------------


 


(4)                                  ANNUAL REPORTS.  AS SOON AS AVAILABLE AND
IN ANY EVENT WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR OF THE
COMPANY, PROVIDE TO THE INVESTORS A COPY OF THE ANNUAL AUDITED FINANCIAL
STATEMENT FOR SUCH YEAR FOR THE COMPANY AND ITS SUBSIDIARIES, INCLUDING THEREIN
CONSOLIDATED BALANCE SHEETS OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE END OF
SUCH FISCAL YEAR AND CONSOLIDATED STATEMENTS OF INCOME AND OF THE COMPANY AND
ITS SUBSIDIARIES FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE
FORM THE CORRESPONDING FIGURES FOR THE PRECEDING FISCAL YEAR, ALL SUCH
CONSOLIDATED STATEMENTS TO BE DULY CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF
THE COMPANY AND BY SUCH INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL
STANDING APPROVED BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO PREPARE
SUCH REPORTS.


 


(5)                                  ANNUAL BUDGET.  AS SOON AS AVAILABLE, AND
IN NO EVENT LATER THAN DECEMBER 15TH OF EACH CALENDAR YEAR, PROVIDE TO THE
INVESTORS A BUSINESS PLAN, ANNUAL BUDGET AND MONTHLY OPERATING BUDGETS FOR THE
FORTHCOMING FISCAL YEAR IN A FORM AND WITH SUCH DETAIL AS MAY BE ACCEPTABLE TO
HOLDERS OF AT LEAST TWO-THIRDS OF THE OUTSTANDING SHARES OF INVESTOR PREFERRED
STOCK.


 


(6)                                  OTHER INFORMATION.  PROVIDE TO EACH OF THE
INVESTORS SUCH OTHER INFORMATION RESPECTING THE BUSINESS, PROPERTIES OR THE
CONDITION OR OPERATIONS, FINANCIAL OR OTHER, OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES AS ANY SUCH INVESTOR MAY FROM TIME TO TIME REASONABLY REQUEST.


 


6.              CERTAIN DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS (SUCH MEANINGS TO BE EQUALLY APPLICABLE
TO BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED):

 

A.           “BOARD OF DIRECTORS” MEANS THE BOARD OF DIRECTORS OF THE COMPANY AS
CONSTITUTED FROM TIME TO TIME.

 

B.             “KEY EMPLOYEE” MEANS THE CHIEF EXECUTIVE OFFICER OF THE COMPANY.

 

C.             “PERSON” MEANS AN INDIVIDUAL, CORPORATION, PARTNERSHIP, JOINT
VENTURE, LIMITED LIABILITY COMPANY, TRUST, OR UNINCORPORATED ORGANIZATION, OR A
GOVERNMENT OR ANY AGENCY OR POLITICAL SUBDIVISION THEREOF.

 

D.            “SUBSIDIARY” SHALL MEAN, WITH RESPECT TO ANY PERSON, ANY
CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP, ASSOCIATION, JOINT VENTURE
OR OTHER BUSINESS ENTITY OF WHICH (I) IF A CORPORATION, (X) FIFTY PERCENT (50%)
OR MORE OF THE TOTAL VOTING POWER OF SHARES OF STOCK ENTITLED TO VOTE IN THE
ELECTION OF DIRECTORS THEREOF OR (Y) FIFTY PERCENT (50%) OR MORE OF THE VALUE OF
THE EQUITY INTERESTS IS AT THE TIME OWNED OR CONTROLLED, DIRECTLY OR INDIRECTLY,
BY THE PERSON OR ONE OR MORE OF ITS OTHER SUBSIDIARIES, OR (II) IF A LIMITED
LIABILITY COMPANY, PARTNERSHIP, ASSOCIATION OR OTHER BUSINESS ENTITY, FIFTY
PERCENT (50%) OR MORE OF THE PARTNERSHIP OR OTHER SIMILAR OWNERSHIP INTERESTS
THEREOF IS AT THE TIME OWNED OR CONTROLLED, DIRECTLY OR INDIRECTLY, BY THE
PERSON OR ONE OR MORE OF ITS SUBSIDIARIES.  THE PERSON SHALL BE DEEMED TO HAVE
FIFTY PERCENT (50%) OR GREATER OWNERSHIP INTEREST IN A LIMITED LIABILITY
COMPANY, PARTNERSHIP, ASSOCIATION OR OTHER BUSINESS ENTITY IF THE PERSON IS
ALLOCATED FIFTY PERCENT (50%) OR MORE OF THE LIMITED LIABILITY COMPANY,
PARTNERSHIP, ASSOCIATION OR OTHER BUSINESS ENTITY GAINS OR LOSSES OR SHALL BE OR
CONTROL THE PERSON MANAGING SUCH LIMITED LIABILITY COMPANY, PARTNERSHIP,
ASSOCIATION OR OTHER BUSINESS ENTITY.

 

15

--------------------------------------------------------------------------------


 


7.              ACCOUNTING TERMS.  ALL ACCOUNTING TERMS NOT SPECIFICALLY DEFINED
HEREIN SHALL BE CONSTRUED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, AND ALL
FINANCIAL DATA SUBMITTED PURSUANT TO THIS AGREEMENT SHALL BE PREPARED IN
ACCORDANCE WITH SUCH PRINCIPLES.

 


8.              ATTRIBUTION OF KNOWLEDGE.  WITH RESPECT TO ANY REPRESENTATION OR
WARRANTY SET FORTH IN THIS AGREEMENT THAT IS EXPRESSLY QUALIFIED BY REFERENCE TO
THE KNOWLEDGE OF THE COMPANY OR ANY SUBSIDIARY, (A) THE COMPANY AND SUCH
SUBSIDIARY CONFIRMS THAT IT HAS MADE DUE AND DILIGENT INQUIRY AS TO THE MATTERS
THAT ARE THE SUBJECT OF SUCH REPRESENTATION AND WARRANTY; AND (B) SUCH
REFERENCES SHALL INCLUDE ALL MATTERS AND INFORMATION OF WHICH DAVID SCHAEFFER OR
ANY PERSON WHO IS (OR WAS DURING THE RELEVANT PERIOD) SERVING AS A KEY EMPLOYEE
OF THE COMPANY OR SUCH SUBSIDIARY HAD ACTUAL KNOWLEDGE OR SHOULD HAVE KNOWN HAD
THE COMPANY OR SUCH SUBSIDIARY OBSERVED THE PROCEDURES DESCRIBED IN CLAUSE (A).

 


9.              MISCELLANEOUS.

 

A.           No Waiver; Cumulative Remedies.  No failure or delay on the part of
any party to this Agreement in exercising any right, power or remedy hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy hereunder.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

 

B.             Amendments, Waivers, Consents and Joinder.  Any provision in this
Agreement to the contrary notwithstanding, and except as hereinafter provided,
changes in or additions to this Agreement may be made, and compliance with any
covenant or provision set forth herein may be omitted or waived, if the Company
(1) shall obtain consent thereto in writing from the holder or holders of at
least two-thirds of the outstanding shares of the Investor Preferred Stock (such
holder or holders determined during the term of the Escrow Agreement on an as-if
issued basis), and (2) shall deliver copies of such consent in writing to any
holders who did not execute such consent.  Any waiver or consent may be given
subject to satisfaction of conditions stated therein and any waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.  Notwithstanding anything to the contrary contained herein, any
amendment which (1) increases any Investor’s obligations hereunder, or (2)
grants to any one or more Investors any rights more favorable than any rights
granted to all other Investors hereunder, must be approved by each Investor so
as to be effective against such Investor.  Any Person agreeing to participate in
the Rights Offering (a “Participating Investor”) shall become a party to this
Agreement by executing the Joinder Agreement in the form attached hereto as
Exhibit H (the “Joinder Agreement”).  Any Joinder Agreement executed by a
Participating Investor shall take effect and shall amend this agreement to the
extent necessary to make such participating Person a party to this Agreement
immediately upon its execution and delivery to the Company.

 

C.             Notices. Any notice, request, claim, demand, waiver, consent,
approval or other communication which is required or permitted hereunder shall
be in writing and shall be deemed given if delivered personally, by facsimile
transmission with receipt of delivery (one business day after confirmation in
the case of transmissions to non-U.S. residents), or sent by registered or
certified mail, postage prepaid, return receipt requested, or by internationally
recognized overnight courier service (two business days after deposit with such
overnight courier service in the case of deliveries to non-U.S. residents), as
follows: if to the Company, to Cogent Communications Group, Inc. 1015 31st
Street, N.W., Suite 330, Washington, DC 20007, Attn:  David Schaeffer, fax
number (202) 338-8798, and if to any Investor, to the address for notices set

 

16

--------------------------------------------------------------------------------


 

forth on Exhibit A hereof with a copy to Finn Dixon & Herling LLP, One Landmark
Square, Stamford, CT  06901, attention Michael Herling, Esq.

 

D.            Costs, Expenses and Taxes.  The Company will pay its own expenses
in connection with the transactions contemplated hereby, whether or not such
transactions shall be consummated.  The Company shall also reimburse each
Investor for all reasonable fees and expenses of counsel for such Investor
incurred by such Investor in connection with the purchase of the Investor
Preferred Stock, the preparation and negotiation of documents and agreements in
connection with the purchase of the Investor Preferred Stock and their enforcing
their rights against the Company under this Agreement.

 

E.              Binding Effect; Assignment.  This Agreement shall be binding
upon and inure to the benefit of the Company and the Investors and their
respective heirs, successors and assigns and may be assigned by the Investors to
their affiliates, except that the Company shall not have the right to delegate
any of its respective obligations hereunder or to assign its respective rights
hereunder or any interest herein.

 

F.              Survival of Representations and Warranties.  All representations
and warranties made in this Agreement or any other instrument or document
delivered in connection herewith or therewith, shall survive the execution and
delivery hereof or thereof.

 

G.             Prior Agreements.  This Agreement, together with the Escrow
Agreement, the Exchange Agreement and the General Release constitutes the entire
agreement between the parties and supersedes any prior understandings or
agreements concerning the purchase and sale of the Shares.

 

H.            Governing Law.  This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of New York, without
reference to its conflict of laws provisions.

 

I.                 Headings.  Section and subsection headings in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

J.                Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

K.            Further Assurances.  From and after the date of this Agreement,
upon the request of any Investor or the Company, the Company and the Investors
shall execute and deliver such instruments, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.

 

L.              Severability.  The provisions of this Agreement and the terms of
the Investor Preferred Stock are severable and, if any court of competent
jurisdiction shall determine that any one or more of the provisions or part of a
provision contained in this Agreement or the Investor Preferred Stock shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Agreement or the terms of the Investor Preferred
Stock; but this Agreement and the terms of the Investor Preferred Stock shall be
reformed and construed as if such invalid or illegal or unenforceable provision,
or part of a provision, had never been contained herein, and

 

17

--------------------------------------------------------------------------------


 

such provisions or part reformed so that it would be valid, legal and
enforceable to the maximum extent possible.

 

M.         Exculpation Among Investors.  Each Investor acknowledges that it is
not relying upon any Person, firm, or corporation, other than the Company and
its officers and directors, in making its investment or decision to invest in
the Company.  Each Investor agrees that no Investor nor the respective
controlling Persons, officers, directors, partners, agents, or employees of any
Investor shall be liable to any other Investor for any action heretofore or
hereafter taken or omitted to be taken by any of them in connection with the
Shares and Conversion Shares.

 

N.            Attorneys’ Fees.  In the event that any suit or action is
instituted to enforce any provision in this Agreement, the prevailing party in
such dispute shall be entitled to recover from the losing party all fees, costs
and expenses of enforcing any right of such prevailing party under or with
respect to this Agreement, including without limitation, such reasonable fees
and expenses of attorneys and accountants, which shall include, without
limitation, all fees, costs and expenses of appeals.

 

O.            California Securities Law.  THE SALE OF THE SECURITIES WHICH ARE
THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES OR
THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH
QUALIFICATION OR IN THE ABSENCE OF AN EXEMPTION FROM SUCH QUALIFICATION IS
UNLAWFUL.  PRIOR TO ACCEPTANCE OF SUCH CONSIDERATION BY THE COMPANY, THE RIGHTS
OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON SUCH
QUALIFICATION BEING OBTAINED OR AN EXEMPTION FROM SUCH QUALIFICATION BEING
AVAILABLE

 

P.              Termination.

 


(1)          TERMINATION UPON OCCURRENCE OF PROCEEDING.  ANYTHING CONTAINED IN
THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IF A PROCEEDING (AS DEFINED
BELOW) SHALL OCCUR AT ANY TIME PRIOR TO THE TIME (IF ANY) THAT A DISTRIBUTION OF
PROPERTY IS MADE PURSUANT TO SECTION I.B.1 OF THE ESCROW AGREEMENT, THEN (I)
THIS AGREEMENT SHALL AUTOMATICALLY TERMINATE AND UPON SUCH TERMINATION THE
OBLIGATION OF EACH INVESTOR TO PURCHASE AND PAY FOR THE SHARES SHALL
AUTOMATICALLY TERMINATE, WITHOUT THE NEED FOR THE GIVING OF ANY NOTICE, AND (II)
OAK INVESTMENT PARTNERS IX, LIMITED PARTNERSHIP AND JERUSALEM VENTURE PARTNERS
III, L.P., AS AGENTS FOR THE INVESTORS, SHALL HAVE THE RIGHT TO CAUSE A
CERTIFICATE TO BE SENT TO THE ESCROW AGENT PURSUANT TO CLAUSE (II) OF SECTION
I.B.2 OF THE ESCROW AGREEMENT.  A “PROCEEDING” SHALL MEAN THE OCCURRENCE OF ANY
OF THE FOLLOWING:  (I) A PETITION COMMENCING ANY VOLUNTARY OR INVOLUNTARY CASE
UNDER ANY CHAPTER OF THE FEDERAL BANKRUPTCY CODE IS FILED WITH RESPECT TO THE
COMPANY OR ANY OF ITS SUBSIDIARIES, (II) THE COMPANY OR ANY OF ITS SUBSIDIARIES
IS ADJUDICATED AN INSOLVENT OR BANKRUPT, (III) ANY OTHER CASE OR PROCEEDING,
VOLUNTARY OR INVOLUNTARY, IS COMMENCED WITH RESPECT TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES (AS DEBTOR) UNDER ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
LIQUIDATION, COMPOSITION, ARRANGEMENT OR SIMILAR STATUTE, (IV) ANY ASSIGNMENT
FOR THE BENEFIT OF CREDITORS IS COMMENCED WITH RESPECT TO THE COMPANY OR ANY OF
ITS SUBSIDIARIES, OR (V) ANY RECEIVER, CUSTODIAN, TRUSTEE OR THE LIKE IS
APPOINTED WITH RESPECT TO ALL OR A SUBSTANTIAL PART OF THE PROPERTIES OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES.

 

18

--------------------------------------------------------------------------------


 


(2)          OTHER TERMINATION.  THIS AGREEMENT SHALL ALSO AUTOMATICALLY
TERMINATE IN THE EVENT THAT (I) PROPERTY IS DISTRIBUTED FOR ANY OTHER REASON
PURSUANT TO SECTION I.B.2 OF THE ESCROW AGREEMENT OR (II) THE EXCHANGE AGREEMENT
IS TERMINATED PURSUANT TO SECTION 6.1 THEREOF AND, IN EITHER EVENT, UPON SUCH
TERMINATION THE OBLIGATION OF EACH INVESTOR TO PURCHASE AND PAY FOR THE SHARES
SHALL AUTOMATICALLY TERMINATE WITHOUT THE NEED FOR THE GIVING OF ANY NOTICE.


 


(3)          TERMINATION OF EXCHANGE AGREEMENT.  THE COMPANY COVENANTS TO THE
INVESTORS THAT THE COMPANY SHALL NOT AGREE TO A TERMINATION OF THE EXCHANGE
AGREEMENT PURSUANT TO CLAUSE (I) OF SECTION 6.1 THEREOF WITHOUT THE PRIOR
WRITTEN CONSENT OF THE HOLDERS(S) OF AT LEAST TWO THIRDS OF THE OUTSTANDING
SHARES OF THE INVESTOR PREFERRED STOCK (ON AN AS-IF ISSUED BASIS).

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Participating
Convertible Preferred Stock Purchase Agreement to be executed as of the date
first above written.

 

 

THE COMPANY:

 

COGENT COMMUNICATIONS GROUP, INC.

 

By:

  /s/David Schaeffer

 

 

By: David Schaeffer

 

 

Its:  President and Chief Executive Officer

 

 

INVESTORS:

 

 

 

OAK INVESTMENT PARTNERS IX,

 

LIMITED PARTNERSHIP

 

 

 

By:

Oak Associates IX, LLC,

 

 

its General Partner

 

 

 

By:

  /s/Edward Glassmeyer

 

 

 

Name: Edward Glassmeyer

 

 

Title: Managing Member

 

 

 

OAK IX AFFILIATES FUND, LIMITED
PARTNERSHIP

 

 

 

 

 

By:

Oak IX Affiliates, LLC,

 

 

its General Partner

 

 

 

By:

  /s/Edward Glassmeyer

 

 

 

Name: Edward Glassmeyer

 

 

Title: Managing Member

 

 

 

OAK IX AFFILIATES FUND-A, LIMITED
PARTNERSHIP

 

 

 

 

 

By:

Oak Associates IX, LLC,

 

 

its General Partner

 

 

 

By:

  /s/Edward Glassmeyer

 

 

 

Name: Edward Glassmeyer

 

 

Title: Managing Member

 

--------------------------------------------------------------------------------


 

[Signature Page to Participating Convertible Preferred Stock Purchase Agreement
- Continued]

 

 

JERUSALEM VENTURE PARTNERS III,
L.P.

 

 

 

By:

Jerusalem Partners III, L.P.,

 

 

its General Partner

 

 

 

By:

Jerusalem Venture Partners Corporation,

 

 

its General Partner

 

 

 

By:

  /s/Erel Margalit

 

 

 

Name:

 

 

Title:

 

 

 

JERUSALEM VENTURE PARTNERS III

 

(ISRAEL), L.P.

 

 

 

By:

Jerusalem Venture Partners III
(Israel) Management Company Ltd.,
its General Partner

 

 

 

By:

  /s/Erel Margalit

 

 

 

Name:

 

 

Title:

 

 

 

JERUSALEM VENTURE PARTNERS

 

ENTREPRENEURS FUND III, L.P.

 

 

 

By:

Jerusalem Partners III, L.P.,
its General Partner

 

 

 

 

 

By:

Jerusalem Venture Partners Corporation,
its General Partner

 

 

 

By:

  /s/Erel Margalit

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

JERUSALEM VENTURE PARTNERS IV,
L.P.

 

 

 

By:

Jerusalem Partners IV, L.P.,
its General Partner

 

 

 

 

 

By:

JVP Corp IV, its General Partner

 

 

 

By:

  /s/Erel Margalit

 

 

 

Name:

 

 

Title:

 

 

 

JERUSALEM VENTURE PARTNERS IV
(Israel), L.P.

 

 

 

By:

Jerusalem Partners IV - Venture
Capital, L.P., its General Partner

 

 

 

By:

JVP Corp IV, its General Partner

 

 

 

By:

  /s/Erel Margalit

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

JERUSALEM VENTURE PARTNERS IV-
A, L.P.

 

 

 

By:

Jerusalem Partners IV, L.P.,
its General Partner

 

 

 

By:

JVP Corp IV, its General Partner

 

 

 

By:

  /s/Erel Margalit

 

 

 

Name:

 

 

Title:

 

 

 

JERUSALEM VENTURE PARTNERS

 

ENTREPRENEURS FUND IV, L.P.

 

 

 

By:

Jerusalem Partners IV, L.P.,
its General Partner

 

 

 

By:

JVP Corp IV,
its General Partner

 

 

 

By:

  /s/Erel Margalit

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

WORLDVIEW TECHNOLOGY PARTNERS III, L.P.

 

WORLDVIEW TECHNOLOGY INTERNATIONAL III, L.P.

 

WORLDVIEW STRATEGIC PARTNERS III, L.P.

 

WORLDVIEW III CARRIER FUND, L.P.

 

By:

Worldview Capital III, L.P.,

 

its General Partner

 

By:

Worldview Equity I, L.L.C.,

 

its General Partner

 

By:

  /s/James N. Strawbridge

 

 

Name: James N. Strawbridge

 

Title: Attorney-in-fact for James Wei

 

WORLDVIEW TECHNOLOGY PARTNERS IV, L.P.

 

WORLDVIEW TECHNOLOGY INTERNATIONAL IV, L.P.

 

WORLDVIEW STRATEGIC PARTNERS IV, L.P.

 

By:

Worldview Capital IV, L.P.,

 

its General Partner

 

By:

Worldview Equity I, L.L.C.,

 

its General Partner

 

By:

  /s/James N. Strawbridge

 

 

Name: James N. Strawbridge

 

Title: Attorney-in-fact for James Wei

 

--------------------------------------------------------------------------------


 

 

BROADVIEW CAPITAL PARTNERS L.P.

 

 

 

By:

Broadview Capital Partners
Management LLC, its General
Partner

 

 

 

By:

  /s/Stephen J. Bachman

 

 

 

Name:

Stephen J. Bachmann

 

 

Title:

Managing Director

 

 

 

BROADVIEW CAPITAL PARTNERS
QUALIFIED PURCHASER FUND L.P.

 

 

 

By:

Broadview Capital Partners Management LLC, its General Partner

 

 

 

By:

  /s/Stephen J. Bachman

 

 

 

Name:

Stephen J. Bachmann

 

 

Title:

Managing Director

 

 

 

BROADVIEW CAPITAL PARTNERS
AFFILIATES FUND LLC

 

 

 

By:

Broadview Capital LLC,
its Manager

 

 

 

By:

  /s/Stephen J. Bachman

 

 

 

Name:

Stephen J. Bachmann

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

BOULDER VENTURES III, L.P.

 

 

 

By:

  /s/Andrew E. Jones

 

 

 

Name: Andrew E. Jones

 

 

Title: General Partner

 

 

 

BOULDER VENTURES III (ANNEX),
L.P.

 

 

 

 

 

By:

  /s/Andrew E. Jones

 

 

 

Name: Andrew E. Jones

 

 

Title: General Partner

 

--------------------------------------------------------------------------------


 

 

NAS PARTNERS I L.L.C.

 

 

 

By:

  /s/Randall A. Hack

 

 

 

Name: Randall A. Hack

 

 

Title: Sr. Managing Partner

 

 

 

 

 

NASSAU CAPITAL PARTNERS IV L.P.

 

 

 

By:

Nassau Capital LLC,
its General Partner

 

 

 

By:

  /s/Randall A. Hack

 

 

 

Name: Randall A. Hack

 

 

Title: Sr. Managing Partner

 

 

 

  /s/David Schaeffer

 

 

David Schaeffer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Schedule of Investors

 

 

Name of Investor and
Address for Notice

 

Series of
Preferred
Stock

 

Number
of
Shares

 

Aggregate
Purchase
Price

 

Conversion
Price

 

Oak Investment Partners IX, LP(1)

 

G-1

 

9,665

 

$

9,665,000

 

$

0.1702596

 

Oak IX Affiliates Fund, LP(1)

 

G-1

 

103

 

$

103,000

 

$

0.1702596

 

Oak IX Affiliates Fund-A, LP(1)

 

G-1

 

232

 

$

232,000

 

$

0.1702596

 

Worldview Technology Partners III, L.P.(2)

 

G-2

 

5,883

 

$

5,883,000

 

$

0.1734667

 

Worldview Technology International III, L.P.(2)

 

G-2

 

1,450

 

$

1,450,000

 

$

0.1734667

 

Worldview Strategic Partners III, L.P.(2)

 

G-2

 

130

 

$

130,000

 

$

0.1734667

 

Worldview III Carrier Fund, L.P.(2)

 

G-2

 

330

 

$

330,000

 

$

0.1734667

 

Worldview Technology Partners IV, L.P.(2)

 

G-2

 

1,887

 

$

1,887,000

 

$

0.1734667

 

Worldview Technology International IV, L.P.(2)

 

G-2

 

306

 

$

306,000

 

$

0.1734667

 

Worldview Strategic Partners IV, L.P.(2)

 

G-2

 

14

 

$

14,000

 

$

0.1734667

 

Jerusalem Venture Partners III, L.P.(3)

 

G-3

 

2,263

 

$

2,263,000

 

$

0.0569517

 

Jerusalem Venture Partners Entrepreneur Fund III, L.P.(3)

 

G-4

 

174

 

$

174,000

 

$

0.0569445

 

Jerusalem Venture Partners III (Israel), L.P.(4)

 

G-5

 

63

 

$

63,000

 

$

0.0567226

 

Jerusalem Venture Partners IV, L.P.(3)

 

G-6

 

9,601

 

$

9,601,000

 

$

0.3011057

 

Jerusalem Venture Partners IV-A, L.P.(3)

 

G-7

 

82

 

$

82,000

 

$

0.2995877

 

Jerusalem Venture Partners Entrepreneurs Fund IV, L.P.(3)

 

G-8

 

86

 

$

86,000

 

$

0.2903967

 

Jerusalem Venture Partners IV (Israel), L.P.(4)

 

G-9

 

231

 

$

231,000

 

$

0.2973683

 

Boulder Ventures IV (Annex), LP(5)

 

G-10

 

1,410

 

$

1,410,000

 

$

0.1504472

 

Boulder Ventures IV, LP(5)

 

G-10

 

90

 

90,000

 

$

0.1504472

 

Broadview Capital Partners(6)

 

G-11

 

5,500

 

$

5,500,000

 

$

0.1707242

 

Nassau Capital Partners(7)

 

G-12

 

1,300

 

$

1,300,000

 

$

0.0848670

 

David Schaeffer(8)

 

G-13

 

200

 

$

200,000

 

$

0.0509230

 

Total

 

 

 

41,000

 

$

41,000,000

 

 

 

 

--------------------------------------------------------------------------------

(1) Notices should be sent to:

One Gorham Island

 

 

 

Westport, CT 06880

 

 

 

Attention: Ed Glassmeyer

 

 

 

 

 

 

(2) Notices should be sent to:

435 Tasso Street, #120

 

 

 

Palo Alto, CA 94301

 

 

 

Attention:  James Wei

 

 

 

--------------------------------------------------------------------------------


 

(3)

Notices should be sent to:

41 Madison Avenue

 

 

 

25th floor

 

 

 

New York, NY 10010

 

 

 

Attention: Michael Carus

 

 

 

 

 

 

(4)

Notices should be sent to:

Jerusalem Technology Park

 

 

 

Building One

 

 

 

Mahla, Jerusalem 91487

 

 

 

Attention:  Erel Margalit

 

 

 

 

 

 

(5)

Notices should be sent to:

4750 Owings Mills Blvd.

 

 

 

Owings Mills, MD  21117

 

 

 

Attention: Andy Jones

 

 

 

 

 

 

(6)

Subject to further allocation among affiliates of Broadview Capital Partners;
provided that the weighted average conversion price arrived at pursuant to such
further allocation will equal the conversion price set forth for such Investor
above.

 

 

 

 

 

Notices should be sent to:

950 Tower Lane, 18th Floor

 

 

 

Foster City, CA 94404

 

 

 

Attn: David Kapnick

 

 

 

 

 

 

(7)

Subject to further allocation among affiliates of Nassau Capital Partners;
provided that the weighted average conversion price arrived at pursuant to such
further allocation will equal the conversion price set forth for such Investor
above.

 

 

 

 

 

Notices should be sent to:

22 Chambers Street

 

 

 

Princeton, NJ  08542

 

 

 

Attn: Randall A. Hack

 

 

 

 

 

 

(8)

Notices should be sent to:

Cogent Communications Group, Inc.

 

 

 

1015 31st Street, N.W.

 

 

 

Suite 330

 

 

 

Washington, DC 20007

 

 

 

Attn:  David Schaeffer

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3.C

 

none

 

--------------------------------------------------------------------------------


 

Schedule 3.D.(3)

 

The Company has options, warrants and convertible securities outstanding that
are convertible into an aggregate 1,953,566 shares of Common Stock.

 

--------------------------------------------------------------------------------